Bashara, P.J.
Defendant appeals from a guilty plea conviction of armed robbery, MCL 750.529; MSA 28.797.
Defendant contends that the trial court committed reversible error by failing to advise him that his plea was made under MCL 791.233b; MSA 28.2303(3). That recently enacted statute did away with "good time” provisions for certain offenses, including armed robbery.
There is no requirement, by court rule or statute, that the court advise defendant that "good time” is not available. People v Richards, 106 Mich *752App 16; 307 NW2d 692 (1981). This contention is without merit.
We have examined defendant’s other allegations of error and find that they are frivolous.
Affirmed.
Beasley, J., concurred.